DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/02/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The phrase “and the power unit group A is connected to a C phase line” is inconsistent with the previous limitations in the claim as well as pages 3 and 6 and Figure 2 of the instant specification. Page 3 of the instant specification that “power unit group C is connected to the C phase line.” The instant specification does not have support for the power group A being connected to the C phase line. It appears that the claim should read “and the power unit group C is connected to a C phase line”. In view of the 112B, the Examiner will interpret that the power unit group C is connected to a C phase line as is consistent with the applicants specification. 
Claims 2-7 are rejected for being dependent from claim 1
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (DE 102016112004 A1) in view of Leypold (WO 2016023989 A1) and Fischel (US 2012/0189875 A1).

Regarding claim 1, Kaufmann teaches a flow battery energy storage device comprising: 
a flow battery unit (Kaufmann Figure 3, flow battery stack 10 having multiple flow battery stacking sections 62, 63, 64), a plurality of inverters ( Kaufmann [0042] 7-9 are current converters in the power supply unit 71 wherein the power supply unit 71 further has bidirectional inverters that are connected  to the converters), and a three phase transformer ([0040-45] three bidirectional current transformers that are electrically isolated),
wherein the flow battery unit comprises:
an electrolyte circulation system connecting a plurality of flow battery sections (Kaufmann Figure 3, catholyte 5, anolyte 6 with storage tanks 75/76 is fed through the flow battery sections  62, 63, 64),
wherein the flow battery sections 62, 63, 64 are connected to different phases of the three-phase transformer comprising one of the plurality of inverters (Figure 3; [0039-46] converters/inverters 7,8,9 along with a dc connection 2-4 for each battery stack section 62, 63, 64 along with circuit supply lines connecting the inverters and converters;  [0040-43] single or multiphase and in particular a three-phase power supply network is used and seem to correspond to the converters 7-9),
wherein the circuits comprises transformers ([0004], [0041], [0044] a plurality of current transformers 7-9, 72 having electrical isolation), and 
wherein the flow battery sections 62, 63, 64 are each connected to a phase and a neutral line of the three phase transformer (Figure 3, [0039-46] multiphase connections to each of the flow battery sections 62-64; the neutral line is needed to ground the system and would inherently be included).
Kaufmann teaches of a single flow battery having multiple flow battery sections, however, fails to teach of a plurality of flow batteries units wherein each flow battery unit comprises a battery pack A, B, and C, and wherein the inverters of  battery pack A are all connected and connected to a single phase, battery packs B are all connected and connected to a single phase, and battery packs C are all connected and connected to a single phase.

	Leypold discloses a flow battery stack and battery management system. Leypold is analogous with Kaufmann as being in the same field of endeavor of flow battery systems. Leypold teaches a similar configuration of Kaufmann. Leypold further teaches a plurality of flow battery stacks 11, 12 and 13 that are each associated with their own converters 5, 6, 7 that appears to send a phase line to teach of the separate battery stacks (Figure 1, [70-78]).
Therefore, it would have been obvious in view of a skilled artisan to duplicate Kaufmann’s battery stack 10 to have a plurality of battery stacks as taught by Leypold. Kaufmann already teaches a battery stack containing multiple sections wherein each section has a phase line of the three-phase transformer, therefore, duplicating the flow battery stack and having a single phase connected to each battery stack would be an obvious configuration of Kaufmanns flow battery system 1 in view of Leypold.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Fischel discloses galvanic electrochemical cells  such as battery and flow cells. Fischel is analogous with Kaufmann as being within the same field of endeavor of flow battery cells. Fischel teaches a galvanic fuel cell battery comprising four cells connected in series and connected to its load through a transformer (Figure 3a [0047]). The cells are connected in series in order to obtain an increase in cell voltage [Figure 3A and [0089]).
Therefore, it would have been obvious to increase the number of flow battery stacks 10 in Kaufmann’s flow battery system such that there are multiple flow battery stacks connected in series in each phase A, phase B, and phase C as taught Fischel in order to obtain an increase in cell voltage. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

The modifications as presented above would teach all the claim limitations of claim 1. The modification of Leypold was to teach a plurality  of flow battery units each having a separate phase connected. The modification of Fischel is to connect multiple battery pack A’s together, B’s together, and C’s together in series to increase the cell voltage. Therefore, all the limitations of claim 1 are obvious in view Kaufmann, Leypold, and Fischel.

Regarding claim 2, modified Kaufmann teaches all the claim limitations of claim 1. Kaufmann further teaches wherein two ends of a primary winding of the transformer A are connected to the A phase line and the neutral line of the three-phase transformer respectively and a secondary winding of the transformer A is coupled to the AC side of the inverter A (Kaufmann Figure 3, [0039-46], bidirectional transformers and intermediate circuit supply line 74 for connecting the inverter 72 to the converters 7-9).

Regarding claim 7, modified Kaufmann teaches all the claim limitations of claim 1. Kaufmann teaches wherein the battery pack A, the battery pack B, and the battery pack C each comprises a plurality of fuel cell stacks that are serially connected (Kaufmann Figure 3, flow battery 10 containing multiple segments 62, 63, 64 and are connected in series [0045]), and the electrolyte circulation system comprises a positive electrolyte storage tank, a negative electrolyte storage tank, and an electrolyte circulation pipeline (Figures 3, storage tanks 75/76 containing catholyte and anolyte, and pumps circulating the electrolyte [0022]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann (DE 102016112004 A1), Leypold (WO 2016023989 A1) and Fischel (US 2012/0189875 A1) as applied to claim 1 above, and further in view of Brandon et al. (US 2013/0229156 A1).

Regarding claim 3, modified Kaufmann teaches all the claim limitations of claim 1. Kaufmann further teaches wherein the current converters 7, 8, 9, and 72 have electronically controllable switches to convert voltages from direct to alternative current and vis versa (Kaufmann [0043-49] ). Fischel teaches wherein the battery cells 302a-302d are electrically connected in series (Fischel [0084] Figure 3), therefore, all the battery cells that are connected in series would be expected to have the same input/output parameters due to being connected in series. While Fischel does not explicitly state that the input and output parameters would all be the same, a series connection of the battery cells would inherently teach that the parameters would be the same.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.
While Kaufmann fails to explicitly teach an H-bridge, this is an obvious form of an electronically controllable switches.
Brandon  discloses a battery monitoring method that monitors batteries such as redox flow batteries. Brandon teaches wherein current directing means for electrical flow throughout the system can comprise H-bridges as a way of controlling the circuit in a battery system.
Therefore, it would have been obvious to substitute the generic bridge of Kaufmann for a H-bridge as taught by Brandon as a way of controlling electrical current throughout the battery system. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach nor render obvious wherein an SOC difference between battery packs A is reduced when the battery packs A are connected to phase A, wherein an SOC difference between battery packs B is reduced when the battery packs B are connected to phase B, and wherein an SOC difference between battery packs C is reduced when the battery packs C are connected to phase C.  The closest prior art is considered to be the prior art cited in the action. Kauffman nor modified Kauffman as presented in the office action fails to teach nor render obvious wherein  connected battery packs have an SOC difference and wherein the SOC difference among the battery packs connected through a phase line is reduced by adjusting a voltage of the AC side of the power unit group containing a plurality of battery packs.  A skilled artisan would have expected the SOC of the plurality of battery packs connected to a single phase to be the same through all of the connected cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0204632 A1 discloses a similar structure of .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726